Mr. Acting Chief Justice Pérez Pimentel,
concurring.
San Juan, Puerto Rico, November 9,1972
I agree with the decision but not on the grounds set forth in the opinion of the majority.
I consider that if Halco Sales, Inc., presented evidence (Lease Contracts of the Scaffolds) with its motion for summary judgment as to the good condition of said equipment at the time of its delivery, it was incumbent upon the plaintiffs to controvert that fact in the manner indicated by our case law. In my opinion it was controverted by virtue of the interrogatory answered by plaintiffs Roland Botz and James Robert Bucher, specifically the answer to question (9). Had these answers not existed the summary judgment would have lied.